                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Willie Frank James, Jr. ,                     )            Civil Action No. 2: 18-cv-1031-RMG
                                              )
               Plaintiff,                     )
                                              )                         ORDER
       v.                                     )
                                              )
Southeastern Grocers, LLC, Dan Faketty,       )
Jennifer Powers,                              )
                                              )
               Defendants.                    )


       This matter is before the Court on the Report and Recommendation ("R. & R.") of the

Magistrate Judge {Dkt. No. 109) recommending that the Court deny Defendant Southeastern

Grocers LLC's Renewed Motion to Dismiss for failure to comply with discovery requirements

(Dkt. No . 104). For the reasons set forth below, the Court adopts the R. & R. as the order of the

Court, denies Defendant' s motion, orders Plaintiff to respond to Defendant's outstanding Requests

for Document Production, and orders the extension of discovery. The Court modifies the R. & R.

to the extent of the date by which Plaintiff must respond to Defendant's discovery requests and the

date by which discovery must be completed.              The Court also extends the deadline for

dispositive/Daubert motions.

I.     Background

       Plaintiff filed this employment action on April 16, 2018, alleging that his former employer,

Defendant Southeastern Grocers LLC, unlawfully subjected him to unequal terms of employment

and terminated him because of race in violation of Title VII of the Civil Rights Act of 1964 ("Title




                                                  -1-
VII") . (Dkt. No. 1). 1 Plaintiff is proceeding pro se and informa pauperis. (Dkt. No. 19). On July

15, 2019, this Court adopted a prior R. & R. from the Magistrate Judge and granted in part a motion

for sanctions against Plaintiff for repeated failures to comply with discovery requirements. (Dkt.

No. 76). Plaintiff complied with the sanctions order, and remitted payment of $250 to Defendant.

(Dkt. No. 80).

       Discovery closed on September 23, 2019. (Dkt. No. 81.) Shortly thereafter, Defendant

again moved on October 2, 2019 for dismissal and sanctions, arguing that Plaintiff continued to

fail to comply with discovery obligations. (Dkt. No. 85.) On November 13, 2019, this Court

adopted a prior R. & R. and denied Defendant' s Motion to Dismiss, extended discovery deadlines,

and ordered Plaintiff to fully respond to Defendant's first request for document productions within

fourteen days. (Dkt. No . 96). Discovery was reopened, with the new deadline being December 20,

2019 and the dispositive/Daubert motion deadline being January 20, 2019. On November 11 ,

2019, on a motion by Defendant (Dkt. No. 98), the Court further extended the discovery deadline

to January 20, 2020 and the dispositive/Daubert deadline to March 20, 2020. (Dkt. No. 99).

       On December 5, 2019, Defendant filed a Third "Motion to Dismiss as a Sanction for

Plaintiffs continued noncompliance with the [FRCP] and the Orders of This Court." (Dkt. No.

104). Plaintiff filed a response brief on January 10, 2020, (Dkt. No. 107), and Defendant filed a

reply on January 17, 2020, (Dkt. No. 108). The Motion is fully briefed and ripe for review.

II.    Legal Standard

       A. Report and Recommendation




1
 The Court previously dismissed the two individual defendants, Dan Faketty and Jennifer Powers.
(Dkt. No. 45).


                                               -2-
        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S . 261, 270 - 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation." See Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005). No Party filed objections and the R & R is reviewed for clear error.

        B. Sanctions

        Rules 37 and 41 of the Federal Rules of Civil Procedure are part of a court's

"comprehensive arsenal of Federal Rules and statutes to protect themselves from abuse." LaFleur

v. Dollar Tree Stores, Inc., No. 2:12-CV-00363, 2014 WL 37662, at *3 (E.D. Va. Jan. 3, 2014)

citing Chambers v. NASCO, Inc., 501 U.S. 32, 62 (1991). Under Rule 37, a court must determine:

        (1) whether the non-complying party acted in bad faith, (2) the amount of prejudice
        that noncompliance caused the adversary, (3) the need for deterrence of the
        particular sort of non-compliance, and (4) whether less drastic sanctions would
        have been effective.

Anderson v. Found. for Advancement, Educ. & Employment of Am. Indians, 155 F.3d 500, 504

(4th Cir. 1998). A court must apply a similar four-part test when determining whether to dismiss

under Rule 41 :

       ( 1) the plaintiffs degree of personal responsibility; (2) the amount of prejudice
       caused the defendant; (3) the presence of a drawn out history of deliberately
       proceeding in a dilatory fashion; and (4) the effectiveness of sanctions less drastic
       than dismissal.




                                                   -3-
Billig v. Comm 'r, 916 F.2d 171, 174 (4th Cir. 1990). The standard for Rules 37 and 41 is "virtually

the same." Carter v. Univ. of W Virginia Sys. , Bd. of Trustees, 23 F.3d 400 (4th Cir. 1994).

III.   Discussion

       After careful review of the R & R, the Court finds that the Magistrate Judge thoroughly

addressed the issues and correctly concluded that Defendant's motion be denied.

       As the Magistrate Judge detailed, in his response to the instant motion, (Dkt. No. 107),

Plaintiff provided written responses to many, if not most, of Plaintiffs outstanding requests.

Defendant acknowledges as much.         (Dkt. No. 108 at 2) ("While Plaintiffs response finally

included responses to a number of Defendant's RFP, his responses remain incomplete."). As the

Magistrate Judge also noted, Plaintiff has still failed to provide written responses to several of

Defendant' s Requests for Production. Specifically, Plaintiff has failed to respond to Request Nos.

1, 2, 7, 10, and must respond to those requests.

       Request No. 1 is for "all documents, correspondence, and communications related to any

claim or allegation stated in your Complaint and Supplemental Complaint." Request No. 2. is for

"all documents related to any defense stated in SEG's Answers." (Dkt. No. 85-2 at 26). In his

Response, Plaintiff did not provide written answers to these two RFPs, which he must do.

       Request No. 7 is for "all documents or tangible items Plaintiff submitted to, or received

from, the EEOC or any state or local deferral [sic] agency concerning any charges, past or present,

of discrimination, harassment, or retaliation Plaintiff has filed against any employer other than the

Defendant." (Id. at 27) (emphasis added). Plaintiff must provide written responses to Request No.

7 and complete his production of any responsive documents or tangible items.

       Request No. 10 is for "all documents relating to any employment (regardless of whether as

an employee, independent contractor, or otherwise) that Plaintiff has held with any employer after

Plaintiffs employment ended with SEO." (Dkt. No. 85-02 at 27). In his deposition, Plaintiff stated


                                                   -4-
he had not received any discipline while working at his current job as a "loss prevention manager"

at Lowe ' s, adding "I' ve only gotten praises. Which I can provide, by the way. " (Dkt. No . 108-1

at 5). In his Response to Defendant's current motion, however, Plaintiff, who is proceeding pro

se, asserts that he cannot produce documents relating to his employment with Lowe's because

"they would be applications that get submitted and retained by the company." (Dkt. No. 107 at 6).

Under Federal Rule of Civil Procedure 45 , a litigant, such as Defendant, can subpoena a third

party, such as Lowe ' s, to obtain the documents in question. Plaintiff must produce documents

responsive to Request No. 10, but both parties should bear in mind the methods by which pertinent

discovery may be obtained.

       Next, Defendant states Plaintiff referenced specific documents during his deposition and

that Defendant requested Plaintiff produce those documents. (Dkt. No. 108-1 ). The documents

Defendant is seeking were originally identified by Plaintiff in his "Response to Interrogatory" as

pertaining to "information on people who know or have information regarding plaintiffs [sic] work

history. " (Dkt. No . 68). During Plaintiffs deposition, Defendant asked about said documents and

Plaintiff testified he: (1) emailed and texted with Bryan Pascal and that (2) Plaintiff received an

email in June 2016 from Bill Jones. Defendant asserts these documents would be responsive to

Request Nos. 5, 21 , and 22 . Pertinently, Request No. 5 is for "all documents, audio and video

recordings, and other items identified, consulted, or relief upon in drafting Plaintiffs answers to

Defendant's First Set oflnterrogatories to Plaintiff." (Dkt. No. 85-2 at 26).

       As it pertains to the communications with Pascal, Plaintiff must produce those documents.

As it pertains to the email with Jones, however, it appears Plaintiff has complied with Defendant' s

request because he has produced, at the least, an undated version of this document in his Response

to Defendant ' s current motion. (Dkt. No. 107-1 at 64).




                                                -5-
       Lastly, the parties debate whether Plaintiff has produced: (a) "the full 2 hour, 51 minute,

and 10 second recording of a conversation between himself and his supervisor, Patrick Johnson,"

and (b) "another recording of a conversation between himself, Dan Faketty, and Jennifer Powers

following the termination of his employment." (Dkt. No. 108 at 4). In his Complaint, Plaintiff

explicitly described the existence of both conversations. (Dkt. No. 1 at 8, 10). Defendant asserts

Plaintiff has only produced "unverified transcripts" of the recordings and a four minute and fifty-

four second recording of a conversation with Johnson. (Dkt. No. 108-3; Dkt. No. 108-4).

Defendant asserts that such recordings would be responsive to Request Numbers 1, 5, 9, 16, 21 ,

26, and 29. Plaintiff, on the other hand, claims he forwarded the requested files . (Dkt. No. 107 at

5).

       From the information the Court has before it, the following appears to have occurred. On

October 13, 2019, Plaintiff emailed Defendant a transcript of the conversation between Faketty

and Powers, which Defendant could not open and which Defendant requested Plaintiff resend as a

PDF or Word document. (Dkt. No. 107-1 at 7). Plaintiff obliged and sent Defendant a PDF version

of the document that evening. (Dkt. No. 108-2 at 1). While labeled "Official Dan Facketty and

Jeniffer Ppages.pdf," the transcript contains no authentication and contains commentary by

Plaintiff, supporting his case, embedded in the transcription. On October 25, 2019, Plaintiff

emailed Defendant what purported to be a transcript in PDF format of his 2 hour 51 minute

conversation with Johnson, but which is more accurately described as a list of time stamps

identified at Plaintiffs discretion. (Dkt. No. 108-2 at 15-17). On October 25, 2019, Plaintiff also

sent Defendant an audio file labeled "Conversation with Patrick Johnson," which was in fact a 4

minute 54 second conversation between Plaintiff and Faketty and Powers. (Dkt. No. 108-3 at 1-

2). On December 9, 2019, Plaintiff emailed Defendant, sharing via Dropbox what was supposed




                                                -6-
to be the 2 hour 51 minute conversation with Johnson. (Dkt. No. 107-1at13). Defendant claims

it never received this last email. (Dkt. No. 108 at 4).

        As the Magistrate Judge determined in the R. & R., the full recordings of both

conversations must be produced.        To the extent Plaintiff shared the full 2 hour 51 minute

conversation with Johnson via DropBox and Defendant cannot access that file, Plaintiff, who is

proceeding prose, and Defendant, who is not, should work together and find reasonable means to

permit Defendant to copy said conversation. The same goes for obtaining a copy of the full

conversation between Plaintiff and Faketty and Powers, to the extent Plaintiff has one but has not

produced it.

       Plaintiff is explicitly warned that if he does not produce the documents and recordings in

question, he may not be able to rely on or refer to this evidence in support of his claims at future

points in this litigation. Further, if these materials are not produced, and if this case proceeds past

summary judgement, Plaintiffs failure to produce this discovery could result in an adverse

instruction to the jury, wherein the jury could infer facts about the missing evidence in a way that

is harmful to Plaintiffs case. Fed. R. Civ. P. 37.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the Magistrate Judge's Report and

Recommendation (Dkt. No. 109) and DENIES Defendant Southeastern Grocers, LLC's Renewed

Motion to Dismiss (Dkt. No. 104). The Court MODIFIES the Magistrate Judge's Report and

Recommendation to the extent that the discovery deadline is now March 16, 2020.                   The

dispositive/ Daubert motion deadline is now April 10, 2020. Plaintiff is ORDERED to fully

respond to Defendant's remaining Requests for Document Production within FOURTEEN (14)

DAYS of this Order.




                                                  -7-
       AND IT IS SO ORDERED.


                                     Richard Mark Gerge
                                     United States District Court Judge

February ji   2020
Charleston, South Carolina




                               -8-
